Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 1 of 26




              Exhibit 1
              Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 2 of 26
 AO88A(R
       ev.12
           /13
             )Subpo
                  enatoT
                       est
                         ifya
                            taD
                              epo
                                si
                                 tioninaC
                                        ivi
                                          lAc
                                            tion


                           UN
                            ITEDSTATESDISTR
                                          ICTCOURT
                                                   fo
                                                    rth
                                                      e
                                    _
                                   So_
                                     u
                                     t_
                                      h_
                                       e
                                       r__
                                         D_
                                          i_
                                           s
                                           t_
                                            r
                                            i_
                                             cD
                                              ti
                                               s
                                               ot
                                                fr
                                                 i
                                                 Nc
                                                  etw
                                                    o
                                                    fY_
                                                      o_
                                                       r_
                                                        k_______
       InreApp
             l
             ica
               tiono
                   fBen
                      jam
                        inS
                          teinme
                               tz
                                                    )
                     P
                     lain
                        ti
                         ff                         )
                       v
                       .                            )     C
                                                          ivi
                                                            lAc
                                                              tionNo
                                                                   . 20
                                                                      -mc
                                                                        -212
                                                                           -AJN
                                                    )
                                                    )
                    D
                    efendan
                          t                         )

                   SUBPOENATOTEST
                                IFYATADEPOS
                                          ITIONINAC
                                                  IVILACT
                                                        ION

 To
  :                                          Ben
                                               jam
                                                 inS
                                                   teinme
                                                        tz

                                    (Nam
                                       eofp
                                          ersontowhomth
                                                      issubpo
                                                            enai
                                                               sdi
                                                                 rec
                                                                   ted
                                                                     )

     ✔Tes
     ’    t
          im ony: YOUARECOMMANDEDtoapp      ea
                                             ratthet
                                                   im e
                                                      ,da
                                                        te
                                                         ,andplac
                                                                es e
                                                                   tfor
                                                                      thbelowtote
                                                                                sti
                                                                                  fyata
 depo
    sit
      iontob etakeninthi
                       sciv
                          ilac
                             tion
                                .I fyoua
                                       reanorg
                                             ani
                                               zat
                                                 ion,youmus
                                                          tdes
                                                             igna
                                                                teon eormoreoff
                                                                              ice
                                                                                rs
                                                                                 ,direc
                                                                                      tor
                                                                                        s,
 ormanagingagents
                ,o rdes
                      igna
                         teoth
                             erpersonswhocon
                                           sen
                                             ttote
                                                 sti
                                                   fyonyourbeh
                                                             alfaboutth
                                                                      efo
                                                                        llowing ma
                                                                                 tte
                                                                                   rs
                                                                                    ,or
 thos
    es e
       tforthinana t
                   tachmen
                         t:


  P
  lac
    e:C
      lea
        ry Go
            tt
             liebS
                 teen&Ham
                        i
                        ltonLLP                           D
                                                          ateandT
                                                                ime
                                                                  :
        OneL
           iber
              tyP
                laza                                                  Tobede
                                                                           term
                                                                              ined
        NewYork
              ,NY10006

        Th
         edepo
             si
              tionw
                  il
                   lber
                      eco
                        rdedbyth
                               ism
                                 e   : v
                                  thod ideoands
                                              tenog
                                                  raph
                                                     ic means

      ✔Produc
      ’      t
             ion
               : You,oryou
                         rrepre
                              sen
                                tat
                                  ives
                                     ,m u
                                        sta
                                          lsobr
                                              ingwithyoutothedepo
                                                                si
                                                                 tionthefo
                                                                         llowingdocumen
                                                                                      ts
                                                                                       ,
        e
        lec
          tron
             ica
               llys
                  tor
                    edin
                       forma
                           tion
                              ,orobje
                                    cts
                                      ,andm u
                                            stp
                                              e rm
                                                 itinsp
                                                      ect
                                                        ion,copy
                                                               ing
                                                                 ,test
                                                                     ing,o
                                                                         rs ampl
                                                                               ingofthe
        m
        ate
          ria
            l:
                SeeSchedu
                        leAhe
                            reto
                               .




       Thefo
           llowingprovi
                      sionsofFed
                               .R .Civ.P.45areat
                                               tached–Ru l
                                                         e45(
                                                            c),re
                                                                lat
                                                                  ingtoth
                                                                        eplaceofcompl
                                                                                    iance
                                                                                        ;
 Ru
  le45(d)
        ,rel
           atingtoyourprot
                         ect
                           ionasap er
                                    sonsubje
                                           cttoasubpo en
                                                       a;andRule45(
                                                                  e)and(g),r
                                                                           elat
                                                                              ingtoyourdu
                                                                                        tyto
 re
  spondtothi
           ssubpo en
                   aandth epot
                             ent
                               ialconsequ
                                        ence
                                           so fnotdoingso
                                                        .

 D
 ate
   :
                       CLERKOFCOURT
                                                            OR

                              S
                              igna
                                 tur
                                   eofC
                                      ler
                                        korD
                                           epu
                                             tyC
                                               ler
                                                 k                       A
                                                                         tto
                                                                           rne
                                                                             y’ss
                                                                                igna
                                                                                   tur
                                                                                     e

 Then
    am e
       ,add
          res
            s,e
              -ma
                iladd
                    res
                      s,andt
                           elephon
                                 enum
                                    bero
                                       fth
                                         eat
                                           torn
                                              eyr
                                                epr
                                                  esen
                                                     ting(nameofpa
                                                                 rty
                                                                   )
 Va
  leS.A
      .                                         ,whois
                                                     su e
                                                        sorr eques
                                                                 tsthi
                                                                     ssubpo
                                                                          ena
                                                                            ,ar
                                                                              e:
Jef
  freyA
      .Rosentha
              l(j
                rosen
                    tha
                      l@cgsh
                           .com
                              ),L
                                isa M
                                    .Schwe
                                         itze
                                            r(lschwe
                                                   itze
                                                      r@cgsh
                                                           .com
                                                              ),andL
                                                                   isaV
                                                                      icens
(ev
  icens@cgsh
           .com)

                        No
                         ticetotheper
                                    sonwhoi ssue
                                               so rr
                                                   equest
                                                        sthissubpoena
 Ifthi
     ssubpoenacomm and
                     stheproduc
                              tionofdocum
                                        ents,el
                                              ect
                                                roni
                                                   cal
                                                     lystor
                                                          edinfo
                                                               rm a
                                                                  tion
                                                                     ,ort
                                                                        angib
                                                                            leth
                                                                               ing
                                                                                 s,anot
                                                                                      ice
 andacopyo fthesubpo
                   enam us
                         tbes e
                              rvedoneachp
                                        artyinthisca
                                                   sebefor
                                                         eitisse
                                                               rvedonthepe
                                                                         rsontowhomiti
                                                                                     s
 dir
   ected
       .F ed
           .R.C iv
                 .P.45(a
                       )(4)
                          .
                    Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 3 of 26
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 20-mc-212-AJN

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                     Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 4 of 26

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 5 of 26



               SCHEDULE A TO SUBPOENA TO BENJAMIN STEINMETZ

       PLEASE TAKE NOTICE THAT, pursuant to Federal Rules of Civil Procedure 34 and

45, Vale S.A. (“Vale” or the “Cross-Applicant”) hereby requests that Benjamin (Beny)

Steinmetz (“Steinmetz”) produce the following documents responsive to this subpoena. Vale

reserves the right to serve supplemental and additional discovery requests.

                                          DEFINITIONS

       1.      The Cross-Applicant incorporates by reference herein the Uniform Definitions in

Discovery Requests set out in Rule 26.3 of the Local Rules of the United States District Courts

for the Southern and Eastern Districts of New York (the “Local Civil Rules”).

       2.      The term “all” means “all,” “every,” and “each” as necessary to make the request

inclusive rather than exclusive and means every document, whenever created, within Your

possession, custody, or control.

       3.      The term “affiliate” means a person or corporate entity that is related to another

person or corporate entity, directly or indirectly, by shareholdings, interests, or other means of

control, including but not limited to subsidiaries, parents, or sibling corporate entities.

       4.      The term “Arsuf Trust” means Arsful Trust Assets Holding Company Limited

(reg. no. 5155314870).

       5.      The terms “associate,” “associated,” or “association” mean a person or

corporate entity that has an existing or past relationship with another person or corporate entity,

including but not limited to direct and indirect relationships as owners, employees, officers,

agents, colleagues, partners, members, directors, family, corporate family, principals,

stakeholders, representatives, shareholders, advisors, beneficiaries, trustees, lienholders,

creditors, debtors, customers, and suppliers.
        Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 6 of 26



        6.      The term “Balda” means the Balda Foundation, the direct parent company of

Nysco Management Corp. and indirect parent of BSGR and any of its current or former parents,

divisions, subsidiaries, affiliates, predecessors, successors, agents, officers, directors, general

and/or limited partners, associates, beneficiaries, trustees, managers, representatives, attorneys,

employees, assigns, and all other persons acting or purporting to act for or on its behalf, whether

or not authorized to do so, including but not limited to Marc Bonnant, Brian Padgett, Jesus

Cortés, Rothschild Trust (Guernsey) Limited, and any other members of its Foundation Council.

        7.      The term “Black Cube” means BC Strategy Ltd. and any of its current of former

parents, divisions, subsidiaries, affiliates, predecessors, successors, agents, officers, directors,

general and/or limited partners, associates, beneficiaries, trustees, managers, representatives,

attorneys, employees, assigns, and all other persons acting or purporting to act for or on its

behalf, whether or not authorized to do so.

        8.      The term “BSGR” means BSG Resources Limited and any of its current or

former divisions, subsidiaries, affiliates, predecessors, successors, agents, officers, directors,

general and/or limited partners, associates, beneficiaries, trustees, managers, representatives,

attorneys, employees, assigns, and all other persons acting or purporting to act for or on its

behalf, whether or not authorized to do so.

        9.      The term “BSG Real Estate” means BSG Real Estate Limited and any of its

current or former parents, divisions, subsidiaries, affiliates, predecessors, successors, agents,

officers, directors, general and/or limited partners, associates, beneficiaries, trustees, managers,

representatives, attorneys, employees, assigns, and all other persons acting or purporting to act

for or on its behalf, whether or not authorized to do so, including but not limited to Chestergate

Investments Corp. and Highstreet Real Estate (Netherlands) BV.




                                                   2
        Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 7 of 26



       10.      The term “concerning” means relating to, referring to, describing, evidencing, or

constituting.

       11.      The term “document(s)” is used in its broadest sense and includes, without

limitation, all writings in any form, notes, memoranda, manuals, reports, agreements, contracts,

communications (including information transmitted in the form of facts, ideas, inquiries, or

otherwise), contracts, deeds, memoranda of understanding, invoices, receipts, records,

correspondence, drawings, graphs, charts (including personnel charts, structure charts, or

organograms), corporate registries, corporate records, photographs, telephone records, payment

records, bank statements, data compilations of whatever nature (including those from which

information can be obtained or translated if necessary), audio recordings (including any

transcripts of such recordings), video recordings (including any transcripts of such recordings),

electronic mail messages, and electronic data (including any exchange of information between

computers and all information stored in an electronic form or computer database). A draft or

non-identical copy is a separate document within the meaning of this term.

       12.      The term “GSOL” means Global Special Opportunities Limited, and any of its

current or former parents, divisions, subsidiaries, affiliates, predecessors, successors, agents,

officers, directors, general and/or limited partners, associates, beneficiaries, trustees, managers,

representatives, attorneys, employees, assigns, and all other persons acting or purporting to act

for or on its behalf, whether or not authorized to do so, including but not limited to Star West,

Americano Nickel Limited, Euronickel Limited, Sabby Mionis and Marcos Camhis.

       13.      The term “ICSID Claims” refers to arbitral claims asserted by BSGR against the

Republic of Guinea in the ICSID arbitration BSG Resources Limited, BSG Resources (Guinea)

Limited and BSG Resources (Guinea) SARL v. Republic of Guinea, ICSID Case No. ARB/14/22.




                                                  3
        Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 8 of 26



        14.     The terms “identify” and “identity” each mean

                    a. When used with reference to a natural person, to state specifically for each

                person his or her full name, address, and telephone number.

                    b. When used with reference to an entity, such as a partnership (either

                general or limited), joint venture, trust, corporation, or other business entity, to

                state for each entity the full legal name of the entity, each name under which the

                entity does business, and the entity’s telephone number.

                    c. When used with reference to documents:

                            i. to state and describe specifically for each document, the title or

                                heading, form (e.g., letter, interoffice memorandum, etc.), date,

                                preparer or drafter, signer, and addressee, title or the heading, and

                                approximate number of pages of the document;

                            ii. and identify each custodian and person in possession of the

                                document, and the present or last known location of the document.

        15.     The term “Infinite Diam” means Infinite Diam Limited and any of its current or

former parents, divisions, subsidiaries, affiliates, predecessors, successors, agents, officers,

directors, general and/or limited partners, associates, beneficiaries, trustees, managers,

representatives, attorneys, employees, assigns, and all other persons acting or purporting to act

for or on its behalf, whether or not authorized to do so.

        16.     The term “interest,” unless otherwise specified, means any past, present,

prospective, or contingent interest (whether held directly or indirectly through subsidiaries,

holding structures, and other entities and/or persons), including, without limitation, economic

interests, financial interests, ownership interests, material interests, beneficial interests, licenses,




                                                    4
        Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 9 of 26



and concessions. For the avoidance of doubt, a partially or jointly-held financial, beneficial, or

material interest is an interest within the meaning of this term.

        17.     The term “Laurelton Diamonds” means Laurelton Diamonds, Inc. and any of its

current or former parents, divisions, subsidiaries, affiliates, predecessors, successors, agents,

officers, directors, general and/or limited partners, associates, beneficiaries, trustees, managers,

representatives, attorneys, employees, assigns, and all other persons acting or purporting to act

for or on its behalf, whether or not authorized to do so.

        18.     The term “LSL” means Litigation Solutions Limited, including but not limited to

any of its current or former parents, divisions, subsidiaries, affiliates, predecessors, successors,

agents, officers, directors, general and/or limited partners, associates, beneficiaries, trustees,

managers, representatives, attorneys, employees, assigns, and all other persons acting or

purporting to act for or on its behalf, whether or not authorized to do so, including but not limited

to Sabby Mionis and Stavros Papastavrou.

        19.     The term “Niron” means Niron Metals, Plc, and any of its current or former

parents, divisions, subsidiaries, affiliates, predecessors, successors, agents, officers, directors,

general and/or limited partners, associates, beneficiaries, trustees, managers, representatives,

attorneys, employees, assigns, and all other persons acting or purporting to act for or on its

behalf, whether or not authorized to do so, including but not limited to Sir Michael “Mick”

Davis, Varda Shine and Marcos Camhis.

        20.     The terms “Nysco Management Corp.” or “Nysco” mean the direct parent of

BSGR, and any of its current or former parents, divisions, subsidiaries, affiliates, predecessors,

successors, agents, officers, directors, general and/or limited partners, associates, beneficiaries,

trustees, managers, representatives, attorneys, employees, assigns, and all other persons acting or




                                                   5
       Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 10 of 26



purporting to act for or on its behalf, whether or not authorized to do so, including but not limited

to Marc Bonnant and David Barnett.

       21.     The term “Octea” means Octea Limited, a wholly-owned subsidiary of BSGR,

and all subsidiaries and affiliated entities and any of its current or former parents, divisions,

subsidiaries, affiliates, predecessors, successors, agents, officers, directors, general and/or limited

partners, associates, beneficiaries, trustees, managers, representatives, attorneys, employees,

assigns, and all other persons acting or purporting to act for or on its behalf, whether or not

authorized to do so.

       22.     The term “Onyx” means Onyx Financial Advisors Limited and Onyx Financial

Advisors S.A., and any of its current or former parents, divisions, subsidiaries, affiliates,

predecessors, successors, agents, officers, directors, general and/or limited partners, associates,

beneficiaries, trustees, managers, representatives, attorneys, employees, assigns, and all other

persons acting or purporting to act for or on its behalf, whether or not authorized to do so,

including but not limited to Dag Cramer and Sandra Merloni-Horemans.

       23.     The term “Penford” means Penford (Israel) Limited and any of its current or

former parents, divisions, subsidiaries, affiliates, predecessors, successors, agents, officers,

directors, general and/or limited partners, associates, beneficiaries, trustees, managers,

representatives, attorneys, employees, assigns, and all other persons acting or purporting to act

for or on its behalf, whether or not authorized to do so.

       24.     The term “Rio Tinto’s Concession” means the iron ore mining concession

granted by the Republic of Guinea to Rio Tinto on March 30, 2006 covering Blocks 1, 2, 3, and

4 of Simandou.




                                                  6
       Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 11 of 26



        25.     The term “Roslindale” means Roslindale PTE Limited, the corporate entity in

which BSGR holds a number of redeemable preference shares, and any of its current or former

parents, divisions, subsidiaries, affiliates, predecessors, successors, agents, officers, directors,

general and/or limited partners, associates, beneficiaries, trustees, managers, representatives,

attorneys, employees, assigns, and all other persons acting or purporting to act for or on its

behalf, whether or not authorized to do so, including but not limited to Doron Levy.

        26.     The term “Simandou” means the Simandou Mounrain range in the southeastern

region of Guinea.

        27.     The term “Simandou Blocks 1 and/or 2” means the northern half of the

Simandou Mountain range in the Nzerekoré region of southeastern Guinea which Rio Tinto was

ordered to relinquish in December 2008.

        28.     The term “Star West” means Star West Limited and any of its current or former

parents, divisions, subsidiaries, affiliates, predecessors, successors, agents, officers, directors,

general and/or limited partners, associates, beneficiaries, trustees, managers, representatives,

attorneys, employees, assigns, and all other persons acting or purporting to act for or on its

behalf, whether or not authorized to do so, including but not limited to Marcos Camhis and

Ioannis Prokopis (also spelled Yannis Prokopis).

        29.     The term “Steinmetz” means Benjamin “Beny” Steinmetz.

        30.     The term “Steinmetz’s relatives” means any spouse, former spouse, child,

stepchild, parent, stepparent, grandparent, grandchild, niece, nephew, cousin, aunt, uncle,

mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or

sister-in-law, including adoptive relations, of Benjamin “Beny” Steinmetz. For the avoidance of

doubt, for the purposes of this definition, Steinmetz’s relatives include, without limitation,




                                                   7
       Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 12 of 26



Steinmetz’s wife Agnes Steinmetz; Steinmetz’s brother Daniel Steinmetz; Steinmetz’s brother-

in-law Patrick Saada; Steinmetz’s children Merav Steinmetz, Avner Steinmetz, Michal

Steinmetz, and Nadav Steinmetz; and Steinmetz’s sons-in-law Shimon Menahem and Ohad

Schwartz.

        31.     The term “Vale” refers to Vale S.A. and any of its current or former parents,

divisions, subsidiaries, affiliates, predecessors, successors, agents, officers, directors, general

and/or limited partners, associates, beneficiaries, trustees, managers, representatives, attorneys,

employees, assigns, and all other persons acting or purporting to act for or on its behalf, whether

or not authorized to do so.

        32.     The term “Vessna” means the Vessna Foundation and any of its current or former

parents, divisions, subsidiaries, affiliates, predecessors, successors, agents, officers, directors,

general and/or limited partners, associates, beneficiaries, trustees, managers, representatives,

attorneys, employees, assigns, and all other persons acting or purporting to act for or on its

behalf, whether or not authorized to do so.

        33.     The term “West African Power” means West African Power Limited, a wholly-

owned subsidiary of BSGR, the power generation operation in which BSGR holds a minority

interest, and any of its current or former parents, divisions, subsidiaries, affiliates, predecessors,

successors, agents, officers, directors, general and/or limited partners, associates, beneficiaries,

trustees, managers, representatives, attorneys, employees, assigns, and all other persons acting or

purporting to act for or on its behalf, whether or not authorized to do so.

        34.     The terms “You” and “Your” refer to Steinmetz, Steinmetz’s relatives, BSGR,

Nysco, Balda, Vessna, Arsuf Trust and any entity beneficially or actually, directly or indirectly,

in trust or otherwise, owned by any of the foregoing, as well as any of their present or former




                                                   8
         Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 13 of 26



agents, associates, beneficiaries, trustees, managers, attorneys, assigns, representatives,

consultants, employees, officers or directors and all other persons acting or purporting to act for

or on its behalf, whether or not authorized to do so, including without limitation Black Cube.

         35.   The term “Zogota Mining Concession” means the iron ore mining concession

granted by the Republic of Guinea to BSGR on March 19, 2010, covering an area of 1,024

kilometers near the village of Zogota, in Guinea.

                                         INSTRUCTIONS

         1.    Any non-capitalized words, terms, and phrases not specifically defined in these

document requests shall be given their normal and customary meaning in the context in which

they are used in these requests.

         2.    Each request for production shall be responded to completely, separately, and

fully.

         3.    Documents referred to herein are to include all portions or pages of each

document referred to, and all attachments, enclosures, appendices, and supporting

documentation, including, without limitation, originals, copies, non-identical copies (that may

contain handwritten notes, markings, stamps, interlineations, or electronic information), drafts,

working papers, routing slips, and similar materials.

         4.    A document is deemed in Your actual or constructive possession, custody, or

control if it is in Your physical custody, or if it is in the physical custody of any other person and

You (a) own such document in whole or in part; (b) have a right, by control, contract, statute,

order, or otherwise, to use, inspect, examine, or copy such document on any terms; (c) have an

understanding, express or implied, that You may use, inspect, examine, or copy such document

upon any terms; or (d) have, as a practical matter, been able to use, inspect, examine, or copy




                                                  9
       Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 14 of 26



such document when You sought to do so. For the avoidance of doubt, a document is deemed in

Your actual or constructive possession, custody, or control if it is accessible on a network or

server that You maintain or to which you have access.

       5.      The specifications of these document requests are to be construed as being

inclusive rather than exclusive. Thus, words importing the singular include the plural; words

importing the plural include the singular; words importing one gender includes both genders; the

words “and” and “or” are to be construed conjunctively or disjunctively as necessary to make the

document request inclusive.

       6.      In producing responsive documents, You should furnish all documents in Your

possession, custody, or control, regardless of whether such documents are possessed directly by

You or by Your agents, employees, or representatives, including Your attorneys or their agents,

employees, or representatives.

       7.      You are to produce all drafts and copies of each document that is responsive to

any specification of these document requests and all copies of each such document that are not

identical in any respect, including but not limited to handwritten notes, markings, stamps,

interlineations, and electronic information.

       8.      With respect to Electronically Stored Information (“ESI”):

                   a. All Microsoft Excel files, PowerPoint files, and/or audio and video files

               responsive to these document requests that are maintained in the usual course of

               business in electronic format are to be produced in their native format, along with

               the software necessary to interpret such files if such software is not readily

               available. Any native files that are produced shall also be produced with a




                                                10
Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 15 of 26



      one-page Bates-numbered TIFF image slip-sheet stating “Document has been

      produced in native format.”

         b. All other documents responsive to these document requests that are

      maintained in the usual course of business in electronic format are to be produced

      in properly unitized, single-page TIFF Group IV format complete with full text

      extracts and all associated metadata. Documents produced in TIFF format shall

      be produced with Bates numbers stamped on each page. Bates numbers shall be

      of constant length, be sequential across a document and its attachments, be unique

      across the entire production, and contain no special characters except dashes.

      Documents produced in the Group IV TIFF format shall be produced such that

      comments, notes, speaker notes, track changes, hidden rows, hidden columns, and

      any other hidden or invisible text are displayed. For good cause, the requesting

      party may request that documents originally produced in TIFF format be

      re-produced in native format, which request shall not unreasonably be denied.

      The requesting party shall identify documents for re-production by Bates number

      and provide an explanation of the need for native files.

         c. All documents responsive to these document requests are to be produced

      with the metadata contained in Appendix A, and the necessary Concordance-

      compatible load files. If such metadata is not available, each document is to be

      accompanied by a listing of all file properties relating to such document,

      including, but not limited to, all information relating to the date(s) the document

      was last accessed, created, modified, or distributed, and the author(s) and

      recipient(s) of the document.




                                       11
         Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 16 of 26



                   d. Under no circumstances should ESI be converted from the form in which

               it is ordinarily maintained to a different form that makes it more difficult or

               burdensome to use. ESI should not be produced in a form that removes or

               significantly degrades the ability to search the ESI by electronic means where the

               ESI is ordinarily maintained in a way that makes it searchable by electronic

               means. Databases or underlying data should not be produced without first

               discussing production format issues with Vale’s counsel. If You decline to search

               or produce ESI on the ground that such ESI is not reasonably accessible because

               of undue burden or cost, identify such information by category or source and

               provide detailed information regarding the burden of cost You claim is associated

               with the search or production of such ESI.

         9.    All documents that are physically attached to each other when located for

production are to be left so attached when produced. Documents that are segregated or separated

from other documents, whether by inclusion in binders, files, subfiles, or by use of dividers, tabs,

or any other method, are to be left so segregated or separated when produced. Documents are to

be produced in the order in which they were maintained and in the files in which they were

found.

         10.   Where a claim of privilege is asserted in objecting to any document request,

identify the nature of the privilege (including work product) that is being claimed and the

privilege rule being invoked, and for each document withheld provide the following information:

                   a. the type of document;

                   b. the date of the document;




                                                 12
       Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 17 of 26



                   c. the author(s), addressee(s), and recipient(s) of the document, and, where

               not apparent, the relationship of the author(s), addressee(s), and recipient(s) to one

               another;

                   d. the number of pages;

                   e. the identity of any enclosure(s) or attachment(s);

                   f. the subject matter of the document;

                   g. the basis of the privilege claim; and

                   h. the type of privilege(s) asserted.

       11.     The documents responsive to these requests are to be produced as they were kept

in the ordinary course of business and are to be labeled in such a way as to show which files they

came from.

       12.     If any document, or any part of a document, called for by these document requests

has been destroyed, discarded, lost, or otherwise disposed of or placed beyond Your custody or

control, You are to furnish a list identifying each such document by: (i) date, (ii) author;

(iii) recipient(s); (iv) type of document (e.g., letter, memorandum, chart, e-mail, etc.); (v) general

subject matter; (vi) the document’s present or last-known location or custodian; (vii) the date of

the document’s destruction or other disposition; (viii) the reason for such destruction or other

disposition; and (ix) the person authorizing such destruction or other disposition.

       13.     Each specification of these document requests requires production in full, without

abbreviation, redaction, or expurgation of any responsive documents. If any responsive

document is not or cannot be produced in full, produce it to the extent possible, indicating which

document, or portion of that document is being withheld, and the reason(s) it is being withheld.




                                                 13
       Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 18 of 26



Any redactions applied to documents shall contain text indicating the basis for redaction (e.g.,

“Privileged”).

       14.       Documents not otherwise responsive to specifications of these document requests

are to be produced if such documents mention, discuss, refer to, or explain the documents which

are responsive to these document requests, or if such documents are attached to documents

responsive to these document requests and constitute routing slips, transmittal memoranda, or

letters, comments, evaluations, or similar materials.

       15.       If, in responding to these document requests, You encounter any ambiguity in

construing them or any definitions and instructions relevant to them, set forth the matter or term

deemed “ambiguous” and the construction used in responding to the document requests.

                              DOCUMENTS TO BE PRODUCED

       A.        Categories of Documents Set Forth in or Substantially Similar to Steinmetz’s
                 Proposed Subpoena of Vale

       1.        All documents concerning Your activities in Guinea from June 1, 2005 until

December 31, 2014.

       2.        All documents concerning Vale.

       3.        All documents concerning the award of exploration rights in Simandou North

and/or South to You.

       4.        All documents concerning Your role in the decision to cancel Rio Tinto’s

Concession and/or to enforce a retrocession of Simandou Blocks 1 and/or 2.

       5.        All documents concerning the award of exploration rights in Simandou Blocks 1

and/or 2 to You.

       6.        All documents concerning the award of the Zogota Mining Concession to You.

       7.        All documents concerning Simandou.



                                                  14
       Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 19 of 26



       8.      All documents concerning suspicions of Your wrongdoings in Guinea.

       9.      All documents concerning Vale’s due diligence related to You.

       10.     All documents concerning any potential reattribution of the cancelled mining

rights in Simandou, including without limitation all documents concerning Niron or negotiations

with the Government of Guinea.

       11.     All documents concerning Your document destruction policy or policies.

       12.     All documents concerning the destruction of Your documents.

       13.     All documents concerning an actual or potential deal between Vale and You

concerning Simandou.

       B.      Categories of Documents Concerning Black Cube

       14.     All documents concerning any investigation by You related to Vale, including

without limitation any investigation by Black Cube related to any current or former employees,

consultants, agents, officers, directors, associates, managers, representatives or attorneys of Vale.

For the avoidance of doubt, this request includes all documents concerning or referenced in the

Declaration of Avi Yanus dated May 21, 2020, including with respect to communications with

individuals not identified to the Court.

       15.     All documents concerning payments to Black Cube and Kobre & Kim LLP,

including without limitation the source of such payments.

       C.      Categories of Documents Concerning Your Assets

       16.     All documents concerning the transfer of Your assets between January 1, 2010

and today (whether between entities within the definition of “You” or to third parties).




                                                 15
          Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 20 of 26



          17.   All bank records reflecting the transfer of funds to, from, or between Your bank

accounts and monthly bank statement balances for such bank accounts between January 1, 2010

and today.

          18.   All documents concerning Your assets, including but not limited to real estate and

chattel property valued at over $100,000, and the current market or estimated value of those

assets.

          19.   All documents concerning bank accounts in which You have had any interest

between January 1, 2010 and today, including without limitation all documents reflecting

transactions to or from, or balances in such bank accounts.

          20.   All documents concerning direct or indirect loans, investments or transfers of

assets and/or funds between January 1, 2010 and today (a) from BSGR to Nysco, Balda,

Steinmetz or Steinmetz’s relatives, including but not limited to the $500 million payment from

Vale to BSGR; or (b) from Nysco, Balda, Steinmetz or Steinmetz’s relatives to BSGR.

          21.   All documents concerning Your interests in or association with any of Roslindale,

Wandering Star Limited, Nammax Oil & Gas Limited, the Ishai (also spelled “Yishai”) oil field,

GSOL, LSL, Star West, Onyx and West African Power between January 1, 2010 and today.

          22.   All documents concerning Your direct or indirect association and/or business

relationship with Femi Otedola and/or any entities in which Femi Otedola has or had an interest,

including but not limited to Forte Oil Plc and Calvados Global Limited, between January 1, 2010

and today.

          23.   All documents concerning the negotiation and/or proposed or actual settlement of

Your ICSID Claims against the Republic of Guinea between January 1, 2018 and today,

including without limitation all binding or non-binding agreements, term sheets and/or any other




                                                16
         Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 21 of 26



contractual or other arrangements, including drafts and unexecuted versions, among any of

BSGR or its affiliates, Steinmetz, Niron and/or the Republic of Guinea concerning the ICSID

Claims, including but not limited to any agreements (whether final or otherwise).

         24.   All documents concerning Your role in the direct or indirect sale of diamonds

from Octea and/or any of its subsidiaries to any third parties, including but not limited to

Penford, Laurelton Diamonds, Infinite Diam or Patrick Saada between January 1, 2010 and

today.

         25.   All loans extended to or by You between January 1, 2010 and today.

         26.   Documents sufficient to show Your status as a beneficiary, associate or affiliate of

any trust or foundation, including but not limited to his status as a beneficiary of Balda, the

Vessna, and/or Arsuf Trust, and documents sufficient to show the other beneficiaries of those

trusts or foundations.

         27.   All documents concerning the transfer of Your interest in the property located at

Mul HaYam Street 21, Arsuf, Israel, to the Arsuf Trust.

         28.   All documents concerning any entities or persons who have interests in any of

Your residence(s) or the plots of land upon which such residence(s) are situated.

         29.   All documents, including but not limited to organizational charts, corporate

registers, and/or other similar official records reflecting Your interests in and/or affiliations with

any corporate entities, including but not limited to entities and trusts for which You are a

beneficial owner or beneficiary.

         30.   All documents reflecting the transfer of funds in and out of the Agnes and Beny

Steinmetz Foundation’s bank accounts and monthly bank statement balances for such bank

accounts between January 1, 2010 and today.




                                                  17
         Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 22 of 26



         31.      All Balda and Vessna board meeting minutes dated between January 1, 2010 and

today.

         32.      All documents approving the transfer of funds and/or assets from Balda or Vessna

to or for the benefit of Steinmetz and Steinmetz’s relatives between January 1, 2010 and today.

         33.      All documents concerning:

               o 76 Eleventh Avenue Property Owner, LLC;

               o Belnord Partners LLC (including Belnord Realty Associates LP, Belnord
                 Management Corp., SB Belnord and GCE Belnord Corp.);

               o BSG Real Estate;

               o Chatsworth Realty Corp. (including Chatsworth Realty 344 LLC and Chatsworth
                 72nd Street Corp.);

               o Chestergate Investments Corporation;

               o HFZ Capital Group LLC;

               o Invel Real Estate JV (including Invel Real Estate Partners, Invel Real Estate
                 Partners Lennon S.a.r.l., and Invel Real Estate Partners Lennon 2 S.a.r.l.);

               o NBG Pangea Real Estate Investment Company;

               o Perfectus Real Estate Corp (f/k/a Tarpley Belnord Corp.);

               o 76 Eleventh Avenue (New York), located at 76 11th Avenue New York, NY
                 10011;

               o the Belnord (New York), located at 225 West 86th Street, New York, NY 10024;

               o the Chatsworth (New York), located at 344 West 72nd Street, New York, NY
                 10023;

               o the Chrysler Building (New York), located at 405 Lexington Avenue New York,
                 NY, 10 174; and

               o Lighthouse Vltava Waterfront Towers (Prague) located at Jankovcova 1566, 170
                 00 Praha 7-Holešovice, Czechia.




                                                  18
      Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 23 of 26



       34.     All documents concerning Your interests located in the Ivory Coast, including but

not limited to Nickel de l’Ouest de Côte d’Ivoire, Compagnie Minière du Bafing, and/or the

mining projects and other assets owned by these entities.




                                               19
Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 24 of 26




                          APPENDIX A




                               20
        Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 25 of 26



Metadata Field          Description                                         Examples
Production Metadata Fields for All Documents
BegBates                Bates number for the first page of the              [Bates Prefix]-00000001
                        document
EndBates                Bates number for the last page of the               [Bates Prefix]-00000010
                        document
BegBatesAtt             Bates number for the first page of the parent       [Bates Prefix]-00000001
                        document (i.e., an email or other document
                        containing attachments)
EndBatesAtt             Bates number of the last page of the last           [Bates Prefix]-00000015
                        attachment to the parent document
Custodians_All          Name of the custodian or custodians who             Jones, Barbara
                        possessed this item or exact duplicates thereof.
RecordType              Type of item being produced                         Email, Email Attachment,
                                                                            Electronic Document,
                                                                            Hardcopy Document
FilePath                Original location of the file when collected        C:\My Documents\Deal
                        from the source custodian or system                 Documents
FileSize                Size of the native file document/email in KB        3,547
Prod_Native             File path to the native file on the production      Prefix001\NATIVES\000\
                        media if applicable (a.k.a. production file path)   Prefix00000001.msg
Prod_Text               File path to the extracted text file on the         Prefix001\TEXT\000\
                        production media                                    Prefix00000001.msg
MD5Hash                 The MD5 hash value for the item
SHA1Hash                The SHA-1 hash value for the item
Designation             The confidentiality designation of the              Confidential, Highly
                        document, if any                                    Confidential
Redaction               For documents containing redactions, the basis      Privileged, Personal,
                        for such redactions                                 Proprietary
Additional Document Metadata Fields for Electronic Documents and Attachments
FileName                Original name of the file when collected from       exampledoc.doc, file.xls
                        the source custodian or system
FileExt                 File type extension of native file                  xls, doc, ppt, mp3
FileType                File type or application used to create the         Excel, Word, PowerPoint,
                        underlying native file                              MP3
Title                   Title of the document                               Purchase Agreement
Author                  Author of the document                              Barbara Jones
TimeZone                The time zone in which electronic documents         GMT
                        were standardized during conversion.
MasterDate              For emails and their attachments, the sent date     MM/DD/YYYY
                        of the parent email



                                                21
       Case 1:20-mc-00212-AJN Document 31-1 Filed 06/26/20 Page 26 of 26



Metadata Field        Description                                       Examples
MasterTime            For emails and their attachments, the sent time   HH:MM:SS
                      of the parent email, using a 24-hour clock
DateCreated           Date the item was created                         MM/DD/YYYY
TimeCreated           Time the item was created, using a 24-hour        HH:MM:SS
                      clock
DateLastModified      Date the item was last modified                   MM/DD/YYYY
TimeLastModified      Time the item was last modified, using a 24-      HH:MM:SS
                      hour clock
Additional Document Metadata Fields for Email and Other Electronic Communications
DateSent             Date the email message was sent, using a 24- MM/DD/YYYY
                      hour clock
TimeSent              Time the email message was sent, using a 24-      HH:MM:SS
                      hour clock
Date Received         Date the email message was received, using a      MM/DD/YYYY
                      24-hour clock, in Greenwich Mean Time
                      (GMT)
TimeReceived          Time the email message was received, using a      HH:MM:SS
                      24-hour clock
To                    Addressee(s) of the email message                 Barbara Jones
                                                                        barbarajones@co.com
From                  Name and email address of the person who          Barbara Jones
                      sent the email message                            barbarajones@co.com
CC                    Recipient(s) included in the “cc” line of the     Barbara Jones
                      email message                                     barbarajones@co.com
BCC                   Recipient(s) included in the “bcc” line of the    Barbara Jones
                      email message                                     barbarajones@co.com
Subject               Subject line of the email message                 FW: your message
EmailPath             The original location of email                    Personal Folders\Sent
                                                                        Items\
Conversation Index    A field indicating whether an email message is
                      part of a conversation thread with other email
                      messages.




                                             22
